CRIST, Presiding Judge.
On June 24, 1980, movant pled guilty to robbery in the first degree and was sentenced to ten years imprisonment. He now appeals from the denial of his Rule 27.26 motion without an evidentiary hearing. We affirm.
His first argument is that there was no factual basis for his plea as required by Rule 24.02(e). This claim is without merit. Movant related all the essential facts constituting the offense and the prosecutor stated that those were the facts the state would show. The judge at the guilty plea proceedings questioned movant at length about his involvement in the offense. There clearly was a factual basis for the plea. Robinson v. State, 482 S.W.2d 492, 495 (Mo.1972); Bounds v. State, 556 S.W.2d 497, 499 (Mo.App.1977).
Movant’s other point is that his lawyer failed to investigate his trial defense of “drugged condition.” This allegation is refuted by the record as movant stated to the court that he was satisfied with counsel’s representation in the case. Smith v. State, 513 S.W.2d 407 (Mo. banc 1974). The files *412and record conclusively show movant is entitled to no relief.
Judgment affirmed.
REINHARD and SNYDER, JJ., concur.